Title: From George Washington to Jonathan Boucher, 15 February 1774
From: Washington, George
To: Boucher, Jonathan



Dear Sir,
Mount Vernon Feby 15th 1774

Before Mr Beall deliver’d me your Letter of the 10th, which came to hand later than I expected (under a supposition of his willingness to undertake my business on the Ohio) I had conditionally agreed with Mr Vale Crawford for this purpose; who you must know, had Imbark’d in a Courting Scheme (in this neighbourhood) and, as I conceiv’d the task of pleasing a Master & Mistress, equal to that of two Masters, I made a point of his settling this business some how or other with the Lady—before he undertook mine; and this he did unfavourably to his wishes, the very day Mr Beall came here & was at liberty for ⟨me⟩.
I should have mentioned this to you by Mr Beall, but was a good deal hurried just at that time by sevl Person’s on business, who chanc’d to fall in here just as he did. Mrs Washington Desires me to thank you for your kind congratulations on her Son’s Marriage; & with Complimts to Mrs, Miss Boucher, & yourself in which we both join, I remn Dr Sir Yr Most Obt

Go: Washington

